—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Nassau County (Diamond, J.), dated May 23, 1997, as, upon a fact-finding order of the same court dated February 18, 1997, made upon the appellant’s admission that he had committed acts, which if committed by an adult, would have constituted the crime of sexual abuse in the first degree, placed him with the Division for Youth for 12 months commencing May 23, 1997.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant challenges only so much of the order of disposition as placed him with the Division for Youth, the appeal is academic as the period of placement was terminated by a subsequent order of the Family Court dated December 22, 1997 (see, Matter of Carlos S., 243 AD2d 569; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.